Citation Nr: 1625601	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a left ear hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for kidney cancer.

5.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for hypertension.

6.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for tumors. 

7.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for elevated blood sugar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from March 1966 to March 1968.  The Veteran's decorations include a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2011, and December 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2015.  In that decision, the issue of service connection for a heart disability was denied.  The Veteran submitted additional evidence with respect to that issue in October 2015.  He continues to state that service connection is warranted.  The issue of whether new and material evidence has been submitted to reopen the claim for service connection for heart disability is referred to the AOJ for appropriate development and consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

	(CONTINUED ON NEXT PAGE)




REMAND

The Board finds that further development is necessary prior to appellate review.

In pertinent part, the June 2015 remand directed that the Veteran be scheduled for VA examinations to determine the nature and etiology of any diagnosed lumbar spine disability and to determine the nature and severity of his left ear hearing loss.  The Veteran was scheduled for VA examinations on August 12, 2015.  Reports of general information dated July 27, 2015 and September 18, 2015 show the Veteran informed VA that he would be and / or had been out of town at the time of the scheduled examinations and therefore was unable to attend the examinations.  The Veteran requested that the examinations be rescheduled.  Thereafter, the claims were readjudicated without affording the Veteran the examinations as directed in the June 2015 remand.  Accordingly, the Board agrees with the representative's assertion in the May 2016 Appellate Brief that the Veteran has submitted good cause for not reporting to his scheduled examinations and therefore there has not been substantial compliance with the June 2015 remand directives.  As such, a remand is required to afford the Veteran the specified VA thoracolumbar spine and audiological examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claims for entitlement to a rating in excess of 10 percent for tinnitus, entitlement to service connection for kidney cancer, and whether new and material evidence has been received to reopen the previously denied claims for service connection for tumors, hypertension, and elevated blood sugar, those claims were denied in a December 2014 rating decision.  In January 2015, the Veteran expressed disagreement with the denials contained in the December 2014.  The Board notes that the December 22, 2014 notification letter did not contain the requisite VA Form 21-0958.  However, at that time, the standard form rule set forth in 38 C.F.R. § 20.201 (2015) was not yet effective.  The Veteran did not have to file the NOD with the standardized form at the time.  

Accordingly, the Veteran's letter stating that he disagreed with the December 2014 rating decision constitutes a timely notice of disagreement.  To date, the AOJ has not issued a statement of the case (SOC) or otherwise acknowledged the Veteran's NOD.  Remand of these claims for issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from August 26, 2005 to present.

2.  After the foregoing development is completed to the extent possible, schedule the Veteran for a VA audiology examination to determine the nature and severity of his left ear hearing loss disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include audiogram, should be conducted.  The functional effects caused by the hearing disability should be fully described.

3.  Schedule the Veteran for a VA examination to determine the nature and relationship to service, if any, of any diagnosed lumbar spine disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology of a lumbar spine disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

*The examiner must conclude that the Veteran did not have a preexisting lumbar spine disability upon entry to service.*  

The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service.  The examiner should consider the January 1967 service treatment record showing a report of back pain and the Veteran's reports regarding carrying ammo cans and falling on trails during service.

4.  Issue a statement of the case on the claims for entitlement to a rating in excess of 10 percent for tinnitus, entitlement to service connection for kidney cancer, and whether new and material evidence has been received to reopen the previously denied claims for service connection for tumors, hypertension, and elevated blood sugar, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




